Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kevin Johnson on 18 May 2022.
The application has been amended as follows: 
	In claim 1, line 9, both occurrences of “dioxide” have been changed to -- oxide --.

	In claim 13, line 6, both occurrences of “dioxide” have been changed to -- oxide --.

16. (Currently Amended) A glass-based article comprising: 
a thickness t;
sodium having a non-zero varying concentration extending from a surface of the glass-based article to a depth of the glass-based article; 
a depth of compression (DOC) that is greater than or equal to 0.20t;
a spike depth of layer (DOLspike) that is greater than or equal to 4 micrometers and less than or equal to 8 micrometers; 
a molar ratio of potassium oxide (K2O) to sodium oxide (Na2O) averaged over a distance from the surface to a depth of the glass-based article of 0.4 micrometers that is greater than or equal to 0 and less than or equal to 1.8; and
at the center of the glass-based article, a molar ratio of sodium oxide (Na2O) to lithium oxide (Li2O) is less than or equal to 0.63.

Claims 18 and 23-27 have been cancelled. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicants’ arguments with respect to claims 1, 11 and 13 are deemed persuasive.  
Claim 16 has been amended to recite a new range for the DOC as a fraction of the thickness of greater than or equal to 0.20t.  Gross et al. suggests a deeper DOC such as 0.20t (paragraph [0250]) and it would have been obvious to have formed a deeper DOC in the glass according to Example 6A.  However, as with claims 1, 11 and 13, it would not have been obvious to have manipulated the compressive stress profile shown of Example 6A 6 to achieve the claimed characteristics such as a DOLspike of 4-8 µm in combination with manipulating the Na2O/Li2O ratio to be 0.63 or less while maintaining “a molar ratio of potassium oxide (K2O) to sodium oxide (Na2O) averaged over a distance from the surface to a depth of the glass-based article of 0.4 micrometers that is greater than or equal to 0 and less than or equal to 1.8.”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Sample whose telephone number is (571)272-1376. The examiner can normally be reached Monday to Friday 7AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571)272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/David Sample/Primary Examiner, Art Unit 1784